Case: 21-30367     Document: 00516264660          Page: 1    Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 1, 2022
                                   No. 21-30367
                                                                       Lyle W. Cayce
                                                                            Clerk

   Paul Vesoulis,

                                                            Plaintiff—Appellant,

                                       versus

   ReShape LifeSciences, Incorporated, formerly known as
   EnteroMedics, Incorporated; Thomas Lavin, M.D.;
   Surgical Specialists of Louisiana, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-1795


   Before Higginson, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Appellant Paul Vesoulis sued several defendants in connection with
   injuries he suffered during the removal of a medical device from his stomach.
   The district court entered summary judgment for Defendants on some of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30367     Document: 00516264660          Page: 2   Date Filed: 04/01/2022




                                   No. 21-30367


   Vesoulis’s claims but allowed the remaining claim to proceed to trial. The
   jury subsequently rendered a verdict for Defendants. Vesoulis now appeals
   both the verdict and the entry of partial summary judgment. For the reasons
   explained below, we AFFIRM the district court’s judgment in all respects.
                                        I
          In 2017, Vesoulis underwent an elective procedure at a Louisiana
   surgical facility in which an intra-gastric balloon device manufactured by
   ReShape LifeSciences was placed in his stomach. The device is intended to
   facilitate weight loss by occupying space in the patient’s stomach so as to
   reduce appetite. Dr. Thomas Lavin performed the procedure, but only after
   Vesoulis signed a consent form that warned of possible complications.
   Among them were “Death (very rare)” and “damage to the . . .
   gastrointestinal tract or intra-abdominal organs including perforation
   (tearing).”
          Consistent with ReShape’s instructions for use of the intra-gastric
   balloon, Vesoulis saw Lavin again six months later in January 2018 to have
   the device removed via endoscopy. Vesoulis signed another consent form,
   which warned of possible complications, including a “less than 1 [in] 10,000”
   risk of “bleeding or perforation of the esophagus, stomach or duodenum.”
   Lavin removed the device on January 11. Vesoulis left the surgical facility
   with no signs of distress but contacted Lavin later that day complaining of
   abdominal pain. Lavin ordered a chest x-ray, which was performed the next
   morning. Based on a radiologist’s review of the results, Lavin suspected
   atelectasis and a pleural effusion requiring emergency surgery. While
   performing the exploratory laparoscopy in preparation for surgery, however,
   Lavin found no abnormalities in Vesoulis’s esophagus and stomach except
   for gastric distension. An NG tube was used to relieve the distension and
   Vesoulis was transferred to the facility’s fourth floor while he recovered.




                                        2
Case: 21-30367      Document: 00516264660           Page: 3    Date Filed: 04/01/2022




                                     No. 21-30367


   Later that evening, Vesoulis began experiencing swelling and crepitus of the
   jaw, neck, and clavicle areas. Lavin examined Vesoulis, noting that his
   respirations were shallow. Lavin ordered an upper GI study, which took place
   the following morning. On the morning of January 13, Lavin was notified that
   Vesoulis was having some difficulty breathing. Lavin ordered a STAT CT
   scan of the chest and neck. The results reflected the presence of air and led
   to the discovery of a small tear in his esophagus. Lavin repaired the
   perforation without issue. Afterwards, Vesoulis remained in stable condition
   and was discharged from the facility on January 19, 2018.
          Vesoulis initiated the present litigation in Louisiana state court in
   January 2019. He sued Reshape and Lavin, as well as Lavin’s employer,
   Surgical Specialists of Louisiana, LLC (“SSL”). Defendants then removed
   the action to federal district court. Vesoulis’s claims against ReShape
   sounded in product liability and failure to warn. Specifically, Vesoulis alleged
   that ReShape was “liable based solely upon [its] failure to comply with [the
   FDA’s premarket approval (PMA)] Order and applicable FDA regulations,
   and thereby, is also liable under the Louisiana Products Liability Act’s
   parallel provisions regarding failure to warn and . . . post-sale duty to warn,”
   referring to La. Stat. § 9:2800.57(A) and (C). Vesoulis also brought a
   medical negligence claim against Lavin and SSL, asserting that Lavin failed
   to “use reasonable care and diligence when rendering medical services to
   [Vesoulis], including [negligently] failing to disclose the risks or hazards that
   could have influenced a reasonable person in making a decision to give or
   withhold consent pursuant to La. R.S. 40:1299.40.”
          The district court entered summary judgment for Lavin and SSL on
   Vesoulis’s informed-consent claim and for ReShape on his products-liability
   claim. See No. CV 19-1795, 2021 WL 1909725 (E.D. La. May 12, 2021). As
   for the issue of informed consent, the district court held that Lavin and SSL
   were entitled to summary judgment because the consent form that Vesoulis



                                          3
Case: 21-30367      Document: 00516264660          Page: 4   Date Filed: 04/01/2022




                                    No. 21-30367


   signed before having the intra-gastric balloon inserted into his stomach
   adequately warned him of the risks of esophageal perforation and death
   therefrom. The district court held that ReShape was likewise entitled to
   summary judgment on Vesoulis’ failure-to-warn claim because ReShape was
   shielded from liability by a provision of Louisiana law specifying that
          A manufacturer is not required to provide an adequate warning
          about his product when [it] is not dangerous to an extent
          beyond that which would be contemplated by the ordinary user
          or handler of the product, with the ordinary knowledge
          common to the community as to the product’s characteristics;
          or . . . the user or handler of the product already knows or
          reasonably should be expected to know of the characteristic of
          the product that may cause damage and the danger of such
          characteristic.
   La. Stat. § 9:2800.57(B). The summary-judgment evidence showed that
   Lavin was an experienced bariatric surgeon who understood the risks of using
   ReShape’s device, the district court explained, and so the provision quoted
   above shielded ReShape from liability for failure to warn of those risks. The
   district court rejected Vesoulis’s argument that ReShape’s alleged violation
   of the federal Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. § 301 et
   seq., and associated regulations was a per se violation of a state-law duty of
   care. The district court reasoned that this theory was foreclosed by Supreme-
   Court precedent holding that a state-law claim is preempted by federal law if
   a defendant’s conduct would not be actionable under state law but for the fact
   that the conduct allegedly violated the FDCA and associated regulations.
          Vesoulis’s medical negligence claim against Lavin and SSL proceeded
   to trial. The jury ultimately rendered a unanimous verdict for Defendants.
   Vesoulis appealed both the verdict and the earlier partial summary judgment.




                                          4
Case: 21-30367      Document: 00516264660              Page: 5   Date Filed: 04/01/2022




                                        No. 21-30367


                                            II
          We begin by considering the district court’s entry of summary
   judgment for ReShape and partial summary judgment for Lavin and SSL. We
   review the grant of a motion for summary judgment de novo. Fennell v.
   Marion Indep. Sch. Dist., 804 F.3d 398, 407 (5th Cir. 2015). Summary
   judgment is proper “if the movant shows that there is no genuine dispute as
   to any material fact” and that he or she “is entitled to judgment as a matter
   of law.” FED. R. CIV. P. 56(a). A “dispute about a material fact is ‘genuine’
   . . . if the evidence is such that a reasonable jury could return a verdict for the
   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                    *        *         *
          The district court granted Lavin’s and SSL’s motion for summary
   judgment on the informed-consent claim. Vesoulis challenges this grant on
   appeal, contending that Lavin violated a duty imposed by Louisiana law (or
   at least that there is a genuine dispute of material fact as to whether Lavin
   violated such a duty) because he failed to secure Vesoulis’s informed consent
   for the procedures for inserting and removing the intra-gastric balloon device.
   The law of Louisiana, “both statutory and jurisprudential,” requires a
   physician to secure a patient’s informed consent to medical treatment, Tipton
   v. Campbell, 996 So. 2d 27, 36 (La. Ct. App. 2008), but establishes “an
   evidentiary presumption that a patient’s written consent is valid,”
   Hondroulis v. Schuhmacher, 553 So. 2d 398, 402 (La. 1988) (citing La. Stat.
   § 40:1299.40 (now codified with immaterial changes at La. Stat.
   § 40:1157.1)). To overcome this presumption, a plaintiff must “show that: (1)
   the adverse results of [a procedure] were known, significant, and material
   risks which should have been disclosed to [the patient] by [the physician]; (2)
   those risks were not disclosed by [the physician]; (3) [the patient] was




                                             5
Case: 21-30367      Document: 00516264660           Page: 6   Date Filed: 04/01/2022




                                    No. 21-30367


   unaware of those risks; and (4) a reasonable person would have refused the
   [procedure] because of the risks.” Id. at 404.
          Vesoulis argues that Lavin did not adequately warn before inserting
   the intra-gastric balloon that the procedure could result in esophageal tearing
   or death. Like the district court, however, we think Vesoulis was so warned.
   The form he signed before undergoing the procedure clearly alerted him of
   the possibility of “Death (very rare)” and “[harm to] upper gastrointestinal
   tract”—of which the esophagus is a part—“or intra-abdominal organs
   including perforation (tearing).” Vesoulis protests that Lavin was obligated
   to supplement these warnings by notifying Vesoulis of the two specific deaths
   to which the ReShape device had been linked. But Louisiana’s informed-
   consent standard has never, to our knowledge, been held to require such fine-
   grained information; on the contrary, it seems sufficient that the consent
   form warned of death and accurately noted that such a complication was
   “very rare.” See Hondroulis, 553 So. 2d at 404. Vesoulis has identified no
   Louisiana decisions holding that a physician must disclose the specific
   number of adverse events that have occurred as a result of a procedure, and
   we struggle to understand why such data would have been material to a
   reasonable patient in Vesoulis’s position (unless the specific number of
   deaths were so high as to make the claim that death was “very rare”
   misleading, which is certainly not the case here). Given that Louisiana law
   does not require that specific risk percentages be disclosed to patients in
   order to obtain their informed consent, see Kennedy v. St. Charles Gen. Hosp.
   Auxiliary, 630 So. 2d 888, 892 (La. Ct. App. 1993), there is no reason why the
   even less useful information of the number of adverse events must be
   disclosed, either.
          The district court said nothing of Vesoulis’s other argument regarding
   informed consent, but we find it equally unpersuasive. Vesoulis contends
   that, on the consent form he signed before getting the intra-gastric balloon



                                         6
Case: 21-30367      Document: 00516264660             Page: 7   Date Filed: 04/01/2022




                                       No. 21-30367


   removed, the risk of esophageal perforation when devices of the same kind
   were removed via endoscopy was reported as being less than 1 in 10,000,
   when in fact the risk from the particular ReShape device was 38 in 10,000 (or
   1 in 265). But for an informed-consent claim to succeed under Louisiana law,
   the risk that the defendant failed to disclose must have been material—that
   is, a risk that would lead a reasonable patient informed of it to decline the
   procedure. See Hondroulis, 553 So. 2d at 403. A factor in determining
   materiality is whether the procedure was elective, or whether alternatives to
   it were available. See id.; LaCaze v. Collier, 434 So. 2d 1039, 1048 (La. 1983).
   Here, per ReShape’s instructions (which were admitted as evidence), “[t]he
   maximum placement period for the ReShape Dual Balloon is 6 months, and
   it must be removed at that time or earlier.” And as the form Vesoulis signed
   prior to the device’s removal explained, “[t]here are currently no alternatives
   to removal of the intragastric balloon”—a statement Vesoulis does not
   contest. The necessity of the procedure and the lack of alternatives make it
   less likely that a given risk of complication is “material.”
          Moreover, even if one accepts Vesoulis’s argument that Lavin had to
   disclose the higher risk figure specific to the ReShape device beforehand in
   order to secure Vesoulis’s informed consent to remove it, the risk still would
   not have been material under Louisiana law. The Louisiana Supreme Court
   has “held that a .5% possibility of a correctable complication would not be a
   determining factor to a reasonable patient.” Hondroulis, 553 So. 2d at 404.
   Here, Vesoulis suffered a correctable complication, the risk of which (even
   according to the figures he urges should have been disclosed) was 0.38%. This
   was not a material risk. All things considered, summary judgment for Lavin
   and SSL on Vesoulis’s informed-consent claim was proper.
                                   *        *         *




                                            7
Case: 21-30367      Document: 00516264660           Page: 8       Date Filed: 04/01/2022




                                     No. 21-30367


          Vesoulis also appeals the district court’s entry of summary judgment
   for ReShape on Vesoulis’s failure-to-warn claim. The district court reasoned
   that, per the applicable Louisiana statute, ReShape is not liable for failure to
   warn because its intra-gastric balloon was marketed and sold to Lavin, a
   “user or handler of the product [who] already knows or reasonably should be
   expected to know of the characteristic of the product that may cause damage
   and the danger of such characteristic.” La. Stat. § 9:2800.57(B). Vesoulis
   does not dispute the district court’s conclusion regarding ReShape’s
   nonliability under Section 9:2800.57(B), but instead argues that ReShape
   violated the FDCA, 21 U.S.C. § 301 et seq., and associated regulations—
   which he contends supply a standard of care the violation of which is
   actionable under Louisiana law.
          We believe the district court was right to reject this argument. There
   is no private right of action to sue for violations of the FDCA or associated
   regulations. See Morris v. PLIVA, Inc., 713 F.3d 774, 778 (5th Cir. 2013); 21
   U.S.C. § 337. Nevertheless, a “claim[] ar[ising] from [a defendant’s] alleged
   failure” to comply with a duty imposed by state law, even if that failure
   happens to violate the FDCA and regulations issued thereunder, likely raises
   no preemption concerns so long as the claim is not premised “solely [on] the
   violation of FDCA requirements.” Buckman Co. v. Plaintiffs’ Legal Comm.,
   531 U.S. 341, 352 (2001). But while federal law does not necessarily preempt
   “state-law causes of actions that parallel [FDCA] requirements,” it does
   preempt    “claims    [that]   exist   solely    by   virtue     of   ...   [those]
   requirements.” Id. at 353. This holding forecloses Vesoulis’s claim against
   ReShape. As we have explained, the court below correctly held that ReShape
   falls within the protections of La. Stat. § 9:2800.57(B) and therefore is not
   liable for failure to warn under Louisiana law. And Vesoulis’s attempt to
   overcome this obstacle by alleging that ReShape violated the FDCA and
   associated regulations runs headlong into the holdings of Buckman and




                                          8
Case: 21-30367        Document: 00516264660              Page: 9       Date Filed: 04/01/2022




                                          No. 21-30367


   subsequent cases on preemption. 1 For these reasons, the district court’s
   entry of summary judgment for ReShape was proper.
                                               III
           We now consider Vesoulis’s appeal of the jury’s verdict for Lavin and
   SSL on Vesoulis’s medical negligence claim. Vesoulis argues on appeal that
   the evidence was so strongly against the verdict that he was entitled to
   judgment as a matter of law, an issue Vesoulis raised below by unsuccessfully
   moving for such a judgment pursuant to Federal Rule of Civil Procedure
   50(a). “[W]hen a case is tried by a jury, a Rule 50(a) motion is a challenge to
   the legal sufficiency of the evidence. In resolving such challenges, we draw
   all reasonable inferences and resolve all credibility determinations in the light
   most favorable to the nonmoving party.” Foradori v. Harris, 523 F.3d 477,
   485 (5th Cir. 2008) (citations omitted). “[W]e will uphold a jury verdict
   unless the facts and inferences point so strongly and so overwhelmingly in
   favor of one party that reasonable men could not arrive at any verdict to the
   contrary.” Cousin v. Trans Union Corp., 246 F.3d 359, 366 (5th Cir. 2001).
   Moreover, because the “the proper allocation of the burden of proof
   necessarily implicate[s] the standard of review of a challenge to the
   sufficiency of the evidence,” Bayle v. Allstate Ins. Co., 615 F.3d 350, 358 (5th
   Cir. 2010), we are mindful of the fact that Vesoulis bore the burden of proving
   medical negligence under Louisiana law, see Pfiffner v. Correa, 643 So. 2d
   1228, 1231 (La. 1994).
           According to Vesoulis, the jury’s verdict cannot stand because the fact
   that Lavin did not review Vesoulis’s x-rays himself, but instead relied on



           1
             It makes no difference that the state-law duty at issue here is at least partially
   established by statute rather than purely by judicial common law. See Lofton v. McNeil
   Consumer & Specialty Pharms., 672 F.3d 372, 379 (5th Cir. 2012).




                                                9
Case: 21-30367     Document: 00516264660            Page: 10   Date Filed: 04/01/2022




                                     No. 21-30367


   board-certified radiologists’ assessments of the x-rays, establishes as a matter
   of law that Lavin breached the accepted standard of care in the medical field.
   At trial, Vesoulis supported his argument to that effect with the testimony of
   a single expert—and even he vacillated on the issue during cross
   examination, admitting, “I’m not sure that I would agree that [personally
   reviewing patients’ x-rays] [i]s a standard of care,” and, “[i]t would depend”
   on how one “define[s] ‘breach.’” Meanwhile, Defendants offered testimony
   from three experts who firmly stated their view that Lavin did not breach the
   standard of care expected of those in his field, either in his reliance on board-
   certified radiologists’ assessment of x-rays or in the course of treatment he
   administered to Vesoulis. Testimony of this sort is significant, given that
   Louisiana law places a high premium on expert testimony as evidence of
   whether a defendant in a medical negligence case violated the applicable
   standard of care. See Pfiffner, 643 So. 2d at 1233.
          In our view, the evidence offered at trial as to whether Lavin breached
   the standard of care quite clearly does not “point so strongly and so
   overwhelmingly in favor” of Vesoulis “that reasonable men could not arrive
   at [a] verdict” in favor of Lavin and SSL. Cousin, 246 F.3d at 366. If anything,
   the weight of the evidence favors Defendants’ position. And even if both
   sides had presented equally strong evidence, we would still uphold the
   verdict in observance of our obligation to “draw all reasonable inferences and
   resolve all credibility determinations in the light most favorable to the
   nonmoving party”—here, Lavin and SSL. Foradori, 523 F.3d at 485. That
   Vesoulis bore the burden of proof further fortifies our conclusion that he was
   not entitled to judgment as a matter of law. See Bayle, 615 F.3d at 358.
                                         IV
          For these reasons, the judgment of the district court is AFFIRMED.




                                          10